Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-36 are pending.
The IDSes, filed 3/29/21 and 1/10/22, have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 21, 26-29, 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapadia et al (US20090240918, “Kapadia”).
As to claim 17, 27, 33:
Kapadia teaches a method and associated apparatus (0008, 0026), and means for facility capabilities (0024) of operating a processor (processor; 0004-0007, 0014-0018) the method comprising: receiving object code for an instruction group (receive request/instruction for execution; 0002-0006); scheduling one or more operations specified in the instruction group to be executed by two or more execution lanes of a processor core (schedule & load instruction to pipeline; 0004-0006, 0018); and executing the scheduled operations by the processor (execution of instruction; 0004, 0017, 0015), the executing comprising: performing a memory operation for a cache line of a data cache (cache; 0007; coupled to memory; 0022, 0023), each of plural words of the cache line memory operation being associated with one of the execution lanes of the process core (blocks of data from cache lines are sent to processor lanes/pipelines for execution; 0004-0006, 0018; load cache line, send quad words in parallel, send 0-8 bytes, 1-2 words to processor for execution; 0006, 0015, 0018).
As to claim 18, 28:
Kapadia teaches the memory operation is a store operation, and wherein the performing the memory operation comprises sending each of respective plural words from its associated execution lane to the same cache line of the data cache for writing to memory coupled to the processor (store operation; 0007, 0015; send quad words to pipeline/lanes of processor; 0004-0006, 0018).
As to claim 19, 29:
Kapadia teaches the scheduling comprises assigning one of the execution lanes as a leader lane, and wherein the remaining execution lanes concurrently follow the leader lane when executing the scheduled operations (execution order based on position in pipeline; 0004-0006, 0018).
As to claim 21:
Kapadia teaches the operations are scheduled based on arrangement of instructions in the instruction group (execution order based on position in pipeline; 0004-0006, 0018), instruction identifiers encoded in the instruction group, or dependencies encoded in instructions in the instruction group.
As to claim 26:
Kapadia teaches the scheduling is performed responsive to identifying a vector instruction in the instruction group (vector/superscalar instruction processor identifies instruction and operands, 0021; scheduling operation in pipeline; 0022-0023, 0004-0006).
As to claim 32:
Kapadia teaches comprising a writeback path adapted to select and send an output word from at least one execution lane to an input word of at least one other execution lane (cache output to processor for operation; 0007, 0014, 0015).
As to claim 34:
Kapadia teaches the means for executing the scheduled operations associates each of plural words of the cache line memory operation with one of the execution lanes of the processor core (load cache lines, quad words in parallel to processor lanes/pipelines for execution; 0006, 0015, 0018).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al (US20090240918, “Kapadia’”) in view of Smith et al (US20170315815, “Smith”).
10. As to claim 3,4,12,23:
Kapadia does not suggest bypass means for bypassing an operand buffer coupled to the execution lanes and sending a word directly to a selected one of the execution lanes. It is well-known in the art to skip storing data in the operand buffer and sending the data directly to the execution unit to avoid delay. Kapadia’s purpose is also to obtain a low-latency solution to operand fetches (0006). One prior art that illustrates this idea is Smith, who teach bypassing the operand buffer and sending the data directly to the execution unit to avoid delays in the execution of the data (0140-0141, 0158). Smith is an analogous prior art in the field of instruction processing. It would have been obvious to one of ordinary skills to use Smith’s teaching to bypass sending the data to the operand buffer, in the invention of Kapadia, to avoid delays in the execution of the data.

Allowable Subject Matter
Claims 20, 22-25, 30, 31, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 20/30, the prior art does not suggest invention of claim 17/27, wherein: the memory operation is a first load operation; the executing the scheduled operations further comprising performing a second load operation; each of the plural words for the first load operation is stored in an operand buffer; and each of plural words for the second load operation is not stored in the operand buffer but is immediately combined with a result calculated based on the plural words stored in the operand buffer.
As to claim 22, the prior art does not suggest invention of claim 17, further comprising scheduling a multiply operation for calculating an inner product in the instruction group prior to scheduling an add operation for calculating the inner product in the instruction group.
As to claim 23, the prior art does not suggest invention of claim 17, further comprising performing sharding operations for the plural words after loading the words when performing the memory operation.
As to claim 24, the prior art does not suggest invention of claim 17, further comprising performing sharding operations before storing the words in the data cache when performing the memory operation.
As to claim 25/36, the prior art does not suggest invention of claim 17/33, further comprising performing sharding operations comprising at least one of: shift, rotate, reverse, move, swap, transpose, extract, or extend.
As to claim 31, the prior art does not suggest invention of claim 27, further comprising: an operand buffer; additional multiplexer logic configured to select either a high portion of words from the operand buffer or a low portion of words from the operand buffer; and wherein the processor core is configured to use only one half of the execution lanes during a first clock cycle and to use only one half of the execution lanes in a second clock cycle subsequent to the first clock cycle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138